DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 05/31/2022 has not introduced any new matter, thus, has been entered and is examined on the merits. 

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,966,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/31/2022, with respect to the title objection have been fully considered and are persuasive in view of the amendment to the specification filed on 05/31/2022.  The title objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 05/31/2022, with respect to the objection to the specification have been fully considered and are persuasive in view of the amendment to the specification filed on 05/31/2022.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 05/31/2022, with respect to the nonstatutory double patenting rejections of claims 1-18 have been fully considered and are persuasive in view of the terminal disclaimer filed on 05/31/2022 (which have been accepted).  The nonstatutory double patenting rejections of claims 1-18 have been withdrawn. 
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2012/0188958 A1 to Suzuki et al. (hereafter refers as Suzuki).
Regarding claims 1 and 12, Di Girolamo teaches a terminal device (Fig. 21, UE/WTRU) and a wireless communication method executed by a terminal device (the UE/WTRU perform a method, Fig. 21), comprising: 
a receiver (a transceiver 120, Fig. 1B and paragraph [54]) configured to receive a resource specifying signal that includes resource information on plurality of first random access resources (UE with the receiver, receives UL allocation signal/message that specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21) in an unlicensed band to transmit message for random access (the RACH preamble resource(s) includes an unlicensed frequency band for transmitting the preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
a controller (processor 118, Fig. 1B and paragraph [54]) configured to (the processor is configured to execute the instructions to perform the functions, paragraphs [59, 198]) select one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
a transmitter (a transceiver 120, Fig. 1B and paragraph [54]) configured to transmit the selected preamble by using a first random access resource based on the resource information (UE with the transceiver transmits the selected preamble by using the RACH preamble resource, i.e. time/subframe and frequency, Fig. 10, 11 paragraphs [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a terminal device (Fig. 7, mobile station/UE) and a wireless communication method (the UE/WTRU perform a method, Fig. 7, 10) comprising: 
a receiver (a reception processor, Fig. 7 and paragraph [132]) configured to receive a resource specifying signal that includes resource information (UE with the reception processor receives a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on plurality of first random access resources that are arranged at an identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65]) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]); and
a transmitter (a transmitter processor, Fig. 7 and paragraph [132]) configured to transmit a preamble by using a first random access resource based on the resource information (UE with the transmitter processor transmits a preamble by using a resource, i.e. time/subframe and frequency, indicated via the uplink resource information, paragraphs [137, 142, 144, 146-147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of receiving the resource specifying signal that includes resource information in the unlicensed band and transmitting the preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in time resource for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
Regarding claims 2 and 13, the combination of Di Girolamo and Suzuki further teaches wherein the resource specifying signal includes resource information on plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claims 4 and 15, Di Girolamo further teaches wherein the controller further configured to determine whether the unlicensed band is available (the UE with the processor determines whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein transmitter transmits the selected preamble upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 
Regarding claims 5 and 16, Di Girolamo teaches a base station device (eNB/base station, Fig. 21) and a wireless communication method executed by a base station device (see method executed by the eNB/base station, Fig. 21) comprising: 
a processor (processor, paragraph [198]) configured to generate a resource specifying signal that includes resource information on plurality of first random access resources (the base station with the processor generates an UL allocation signal specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, paragraphs [118, 121]) in an unlicensed band to transmit a message for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);  
a transmitter (the base station is configured to transmit message(s), Fig. 1A, 1E and Fig. 22, thus including a transmitter) configured to transmit the resource specifying signal (the base station with the transmitter transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and
a receiver (the base station is configured to receive message/signal, Fig. 1A, 1E and Fig. 22, thus including a receiver) configured to receive a preamble from a terminal device (the base station with the receiver, receives a preamble from the UE, Fig. 10, 11 paragraphs [130, 140, 142, 174]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a base station device (eNB/base station, Fig. 6) comprising: 
a processor (processor, paragraph [210] and Fig. 6) configured to generate a resource specifying signal that includes resource information (the base station with the processor generates a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on a plurality of first random access resources that are arranged at a first identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65])) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]);
a transmitter (a transmission processor and antenna, Fig. 6) configured to transmit the resource specifying signal (the base station with the transmission processor and antenna, transmits the resource allocation that specifying an uplink resource information to a UE, paragraphs [143-146]); and 
a receiver (a reception processor and antenna, Fig. 6) configured to receive the preamble from a terminal device receiving the preamble from a terminal device (the base station with the reception processor and antenna receives a preamble from the UE, paragraphs [144, 147-148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
Regarding claims 6 and 17, the combination of Di Girolamo and Suzuki further teaches wherein the resource specifying signal includes resource information on a plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claim 8, Di Girolamo teaches a wireless communication system (Fig. 21) comprising: 
a base station device (eNB/base station, Fig. 21); and 
a terminal device (Fig. 21, UE/WTRU), 
wherein the base station device comprising:
a processor (processor, paragraph [198]) configured to generate a resource specifying signal that includes resource information on a plurality of first random access resources (the base station with the processor generates an UL allocation signal specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, paragraphs [118, 121]) in an unlicensed band to transmit a message for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
 	a first transmitter (the base station is configured to transmit message(s), Fig. 1A, 1E and Fig. 22, thus including a transmitter) configured to transmit the resource specifying signal (the base station with the transmitter transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and
a second receiver (the base station is configured to receive message/signal, Fig. 1A, 1E and Fig. 22, thus including a receiver) configured to receive a preamble from the terminal device (the base station with the receiver, receives a preamble from the UE, Fig. 10, 11 paragraph [130, 140, 142, 174]).
the terminal device includes comprising: 
a second receiver (a transceiver 120, Fig. 1B and paragraph [54]) configured to receive the resource specifying signal (UE with the receiver, receives UL allocation signal/message that specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21);
a controller (processor 118, Fig. 1B and paragraph [54]) configured to (the processor is configured to execute the instructions to perform the functions, paragraphs [59, 198]) select one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
a second transmitter (a transceiver 120, Fig. 1B and paragraph [54]) configured to transmit the selected preamble by using a first random access resource based on the resource information (UE with the transceiver transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a base station device (eNB/base station, Fig. 6) comprising: 
a processor (processor, paragraph [210] and Fig. 6) configured to generate a resource specifying signal that includes resource information (the base station with the processor generates a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on a plurality of first random access resources that are arranged at a first identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65])) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]);
a transmitter (a transmission processor and antenna, Fig. 6) configured to transmit the resource specifying signal (the base station with the transmission processor and antenna, transmits the resource allocation that specifying an uplink resource information to a UE, paragraphs [143-146]); and 
a receiver (a reception processor and antenna, Fig. 6) configured to receive the preamble from a terminal device receiving the preamble from a terminal device (the base station with the reception processor and antenna receives a preamble from the UE, paragraphs [144, 147-148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
Regarding claim 9, the combination of Di Girolamo and Suzuki further teaches wherein the resource specifying signal includes resource information on a plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claim 11, Di Girolamo further teaches wherein the second process comprises: 
determining whether the unlicensed band is available (determining whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein the transmitting is executed upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 

Claims 3, 7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2012/0188958 A1 to Suzuki et al. (hereafter refers as Suzuki) as applied to claims above, and further in view of US 2018/0132273 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 3, 7, 10, 14 and 18, the combination of Di Girolamo and Suzuki further teaches a time interval between identical times including the first identical time and the second identical time (a time between RACH subframes/intervals, each interval including a plurality of frequencies located at identical time, see Di Girolamo, paragraphs [121, 127, 159-161, 165, 178], see Suzuki, paragraphs [62-64] and Fig. 2).
However, the combination of Di Girolamo and Suzuki does not explicitly teach wherein the resource specifying signal “includes resource information” on the time interval.
Zhang teaches receiving a resource specifying signal includes resource information on a time interval between times (a UE receives a configuration, specifying RA resources for the UE to transmit preamble, from an eNB, wherein the configuration comprises preamble periods and interval between the periods, paragraphs [46-48, 92] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the resource specifying signal includes resource information on a time interval between times as taught by Zhang, with the teachings of the time interval between identical times including the first identical time and the second identical time as taught by Di Girolamo and Suzuki, for a purpose of clearly specifying the time interval by receiving the time interval from the resource specifying signal (see Zhang, paragraphs [46-48, 92] and Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0318562 A1 discloses sending indication to specify multiple TTIs for transmitting random access preamble (see Fig. 3).
US 2016/0316472 A1 discloses transmitting multiple trigger frames (see paragraph [66]).
US 2013/0242730 A1 discloses the control message DCI includes carrier indicator for transmitting uplink message/PRACH (paragraphs [159, 163]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 19, 2022